Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered March 11, 1998, convicting defendant, upon his plea of guilty, of attempted assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him to consecutive terms of 3V2 to 7 years and 2 to 4 years, respectively, unanimously affirmed.
Since defendant’s plea allocution clearly established that he committed separate acts, the imposition of consecutive sentences was proper. Defendant assaulted the victim by stabbing him with a knife and then, after the victim fled, defendant chased the victim while wielding the knife, constituting the separate and distinct crime of possession of a weapon in the third degree (see People v Brown, 80 NY2d 361 [1992]).
Defendant made a valid waiver of his right to appeal (see People v Moissett, 76 NY2d 909 [1990]), and this waiver forecloses review of his claim that his sentence is harsh and excessive. In any event, we perceive no basis for reducing the sentence. Concur — Tom, J.P., Andrias, Buckley, Williams and Friedman, JJ.